Citation Nr: 1224649	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a healed fifth metatarsal fracture.

2.  Entitlement to a disability rating in excess of 10 percent for right patello-femoral syndrome.

3.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 21, 1990 to December 20, 1990 and from January 24, 1997 to September 30, 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, dated in March 2008 and September 2008.  In the March 2008 rating decision, the RO continued the Veteran's 10 percent disability ratings for service-connected residuals of a healed fifth metatarsal fracture, and service-connected right patello-femoral syndrome.  In the September 2008 rating decision, the RO granted service connection for osteoarthritis of the left knee and assigned a 10 percent disability rating, effective April 30, 2008.

In his May 2009 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge of the Board at his local VA office.  However, the record reflects that the Veteran failed to report to his scheduled hearing on December 1, 2011.  Accordingly, his request for hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran's service-connected disability involving residuals of a fifth metatarsal fracture is manifested by right foot pain, swelling, stiffness, and limitations of ability to stand and walk, indicative of moderate impairment.

2.  The Veteran's service-connected right patello-femoral syndrome is manifested by a slight limitation of motion, with pain on motion and evidence of arthritis.  

3.  From April 30, 2008, the Veteran's service-connected osteoarthritis of the left knee has been manifested by a slight limitation of motion with pain on motion.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a fifth metatarsal fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2011).

2.  The criteria for a disability rating in excess of 10 percent for right patello-femoral syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's claim for an increased disability rating for osteoarthritis of the left knee, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Regardless, the Veteran was provided an appropriate VCAA letter by the RO in June 2008, before his claim was granted.

With respect to his claims for increased disability ratings for residuals of a fifth metatarsal fracture and for right patello-femoral syndrome, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  VCAA letters provided by the RO in December 2007 and June 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  Thus, VA's duty to notify in this case has been satisfied

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and his VA treatment records.  He has not identified any private treatment records he wished VA to obtain.  Additionally, he has been afforded multiple VA examinations.  The Board notes that the VA examiners conducting the December 2007 examinations of the Veteran's right foot and right knee and the December 2010 examinations of the Veteran's right foot and bilateral knees, as referenced below, indicated that the Veteran's claims file was not available for review at the time of examination.  This is of no consequence, however, as the Veteran gave an accurate medical history during each of these examinations and the examiners all provided findings consistent with other medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met with respect to each of these issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claims on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disabilities.

II.  Increased Rating Claims

The Veteran was originally granted service connection for residuals of a healed fifth metatarsal fracture and for right patella-femoral syndrome in an October 2003 rating decision.  He was assigned 10 percent disability ratings for each of these disabilities, effective June 10, 2002.  He filed the instant claim for an increased disability rating for these disabilities in October 2007, contending that the disabilities were worse than currently rated.  He filed his claim for service connection for a left knee disability, including as secondary to his service-connected right knee disability, in April 2008.  As noted in the introduction, he was granted service connection for osteoarthritis of the left knee in a September 2008 rating decision, and was assigned a 10 percent disability rating, effective April 30, 2008.  He initiated an appeal with respect to this rating assignment by submitting a Notice of Disagreement in October 2008.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In cases where the initial disability rating is contested, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Nevertheless, the Veteran's entire history is reviewed in the assignment of the disability evaluation.  See 38 C.F.R. § 4.1; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that the Board must also consider the application of staged ratings when determining the present level of a disability for an increased evaluation claim.  See Hart, 21 Vet. App. 505.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      A.  Residuals of a Healed Fifth Metatarsal Fracture

The Veteran's service-connected residuals of a healed fifth metatarsal fracture has been rated under Diagnostic Code 5284 for injuries of the foot identified as a moderate, moderately severe, and severe.  He is currently assigned a 10 percent disability rating for moderate disability.

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Diagnostic Codes 5276-5278 and 5280-5282 provide the criteria for rating acquired flatfoot disorder, bilateral weak foot disorder, acquired claw foot disorder, hallux valgus disorder, hallux rigidis disorder, and hammer toe disorder.  See 38 C.F.R. § 4.71a.  As there is no evidence of record to suggest that the Veteran's service-connected right foot disability is manifested by any of the symptomatology required for rating these disabilities, the Board finds that these Diagnostic Codes are inapplicable.  

Diagnostic Code 5279 provides the criteria for rating anterior metatarsalgia (Morton's disease) and provides for a maximum 10 percent disability rating for unilateral or bilateral disability.  Id.

Diagnostic Code 5283, provides the criteria for malunion or nonunion of tarsal or metatarsal bones.  A 10 percent disability rating is warranted if any malunion or nonunion is considered moderate, a 20 percent disability rating is warranted if the malunion or nonunion is considered moderately severe, and a 30 percent disability rating is warranted if the malunion or nonunion is considered severe.  Id.  Actual loss of use of the foot is to be rated as 40 percent disabling.  Id.

Diagnostic Code 5284 pertains to injuries of the foot not described by other diagnostic codes.  Under DC 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  Id.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See Id. (note following Diagnostic Code 5284).  

Based on a thorough review of all of the evidence of record, including VA examination reports, VA treatment records, and the Veteran's lay statements, the Board finds that the symptoms associated with the Veteran's service-connected right foot disability most closely resemble the criteria for a 10 percent disability rating, as is currently assigned.  

When the Veteran filed his claim for an increased disability rating in October 2007, he indicated that he had sought recent VA treatment for continuing foot pain and that x-rays taken of his foot revealed that his foot was still fractured.  He further indicated that he had experienced significant pain and discomfort in his right foot over the last several years.

A review of his VA treatment records reveals that he was seen at the VA walk-in clinic in February 2007 with a complaint of right foot pain.  The pain was located on the lateral metatarsal part of the right foot, and was noted to be worse with exertion.  No radiation of pain was noted.  X-rays taken in February 2007 are referenced below.

The Veteran was afforded a VA examination of his right foot in December 2007, in connection with his increased rating claim.  During his examination, he reported symptoms of pain, stiffness, and intermittent swelling.  Prolonged standing, ambulation, walking stairs, and cold or wet weather were noted to be precipitating factors.  He reported treating his pain with Motrin.  He reported being able to ambulate up to five blocks until he was in pain.  Upon examination of the foot, the examiner noted tenderness under the right fourth metatarsal head and at the dorsum of the right foot in the fourth metatarsal area.  There was no evidence of altered gait, callosities, breakdown, skin or vascular changes.  The examiner noted that the x-rays taken in February 2007 revealed a vertical fracture with callus formation proximal to the fourth metatarsal.  The examiner diagnosed right foot metatarsalgia, after an old fracture.

The Veteran was afforded a later VA examination to assess the severity of his service-connected right foot disability in December 2010.  He reported to the examiner that he continued to experience swelling and pain in his foot.  The examiner noted no history of bone neoplasm, no history of osteomyelitis, no inflammation, no fracture site motion, no history of deformity, no flare ups of bone or joint disease, no general debility, no evidence of leg shortening, no bone abnormality, no joint abnormality, no evidence of abnormal weight bearing in the feet, no evidence of genu recurvatum, no malunion of the os calcis or astragalus, no evidence of involucrum, and no evidence of sequestrum.  The examiner did note that the Veteran experienced pain on the right foot and that the Veteran used a cane for walking.  He also noted that the Veteran's gait was altered.  The examiner noted that the Veteran could stand for 15 to 30 minutes, and that he could walk more than one-quarter mile, but less than one mile.  The examiner referenced the Veteran's February 2007 x-rays which revealed a fracture of the fourth metatarsal at the proximal shaft.

After examination of the Veteran, the examiner diagnosed status post-right foot fracture.  The examiner noted that the disability had mild to moderate effects on nearly all of his usual daily activities, while it prevented his ability to participate in sports.  The examiner concluded that the current level of impairment of the Veteran's right foot disability was moderate.  

The Board notes that while both VA examination reports reference an old fracture to the Veteran's fourth metatarsal of the right foot, based on x-ray findings from February 2007, it is unclear whether these findings are clearly associated with the Veteran's service-connected disability.  Absent evidence to the contrary, the Board will assume that the symptoms noted by the VA examiners are indeed part of the service-connected right foot disability.  In any event, this disability has been described as consistent with a moderate level of impairment, consistent with a 10 percent disability rating under Diagnostic Code 5284.  

There is no evidence of record to suggest that the level of impairment of the Veteran's service-connected right foot disability is moderately severe, or severe, as would be necessary to render a disability rating in excess of 10 percent.  While he does experience frequent pain, and some limitation while standing and walking, such impairment has been characterized by a VA examiner as being moderate.  Thus, the Board finds that the Veteran's current 10 percent disability rating is appropriate and that his claim for an increased disability rating must be denied.  

In reaching this determination, the Board also considered the applicability of Diagnostic Code 5279 for metatarsalgia, based on the December 2007 VA examiner's diagnosis.  The maximum disability rating under Diagnostic Code 5279, however, is 10 percent, thus no benefit is rendered by applying these criteria.  Similarly, while the Veteran is service-connected for residuals of a fifth fractured metatarsal bone, there is no evidence that the original fracture resulted in any malunion or nonunion of metatarsal bones, thus Diagnostic Code 5283 is rendered inapplicable.  Even if this diagnostic code were applied, however, the Veteran's disability would still be of moderate impairment, warranting no more than a 10 percent rating.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The rating for the Veteran's foot disability, however, is not predicated on limitation of motion.  Moreover, the symptoms associated with the Veteran's disability are consistent with a finding of a moderate level of impairment under Diagnostic Code 5284.

Accordingly, after reviewing all pertinent evidence of record, the Board has concluded that the symptomatology associated with the Veteran's service connected right foot disability allow for the assignment of a 10 percent disability rating, as already assigned.  In denying a disability rating in excess of 10 percent, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased and, therefore, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107.

      B.  Knee Disabilities

The Veteran is currently assigned 10 percent disability ratings for each of his service-connected knee disabilities based on noncompensable limitation of motion of each knee joint in the presence of pain.  See 38 C.F.R. § 4.71a, DCs 5003 and 5010.

With respect to knee disabilities, Diagnostic Codes 5260 and 5261 set forth rating schedules for limitation of motion of the knee.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, Diagnostic Code 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261, which governs limitation of extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5257 of the rating schedule provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved, in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

In a precedential opinion, VA General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-9.  The General Counsel stated that when a knee disorder was already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held, in VAOPGCPREC 9-98, that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See id.  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation due to these factors.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." 38 C.F.R. § 4.40.  

Based on a thorough review of the medical and lay evidence of record, the Board finds that the symptoms associated with the Veteran's service-connected knee disabilities most closely resemble the criteria for his currently assigned 10 percent disability ratings.

Before service connection was granted for the Veteran's left knee disability, he was afforded a VA examination in December in 2007 to assess the severity of his service-connected right knee disability.  During the examination, he reported having symptoms of pain, stiffness, swelling and intermittent giving way of the right knee.  He reported that his disability was aggravated by prolonged standing, walking, and cold or wet weather.  He reported that he was able to walk about five blocks before the onset of pain.  He reported that he treated his pain with Motrin and that at times, he used an elastic brace on his right knee.  Range of motion testing revealed a limitation of flexion to 120 degrees, with pain starting at 120 degrees.  No additional limitation of motion was found after repetitive motion.  No dislocation, subluxation, ankylosis or inflammatory arthritis was noted.  Mild varus was noted, however.  His stability was found to be within normal limits.  Incidentally, his left knee was found to have a range of motion from zero to 130 degrees.  

The Veteran's VA treatment records reveal that during an April 2008 VA internal medicine outpatient clinic consultation, he sought treatment for bilateral knee pain.  McMurray testing of the left knee was painful and limited.  The assessment was bilateral knee pain and the plan was to obtain an MRI of the knees and to provide the Veteran with knees braces and a cane.  

X-rays taken of the knees in April 2008 revealed mild narrowing of the medial compartments, left greater than right.  Small to moderate osteophytes of the left tibial spines were also noted.  The left patella demonstrated lateral tilt on the sunrise view.  Trace suprapatellar joint effusions were noted.  Metallic densities were superimposed upon the distal left femur and proximal left tibia on the lateral view only and were not to possibly be artifactual.  A large enthesophyte of the left tibial tuberosity was also noted.  

The Veteran later sought VA orthopedic treatment for his knees in May 2008.  He reported that his left knee was more painful than the right.  A mild effusion was noted in the left knee.  Mild medial joint line tenderness was noted bilaterally.  The results of an MRI were noted to be within normal limits.  The impression was either very mild degenerative joint disease (DJD) or patella-femoral syndrome with mild superimposed patellar tendinitis on the left side.  

The May 2008 MRI report of the left knee specifically found a residual red marrow.  An abnormal signal of the anterior and lateral aspect medial femoral condyle at the level of the intercondylar notch demonstrated an increase on the T2-weighted images with defect in the adjacent articular cartilage.  The possibility of bilateral osteochondral injuries was suggested.  No evidence of a meniscal tear was found.  

The May 2008 MRI report of the right knee also found no evidence of a meniscal tear, but did also find a residual red marrow.  This was noted to be distal to the femur, and to be a normal variant.  A small focus of abnormal signal low on proton density increased on the T2-weighted images with thinning of the adjacent articular cartilage was also noted.  The area of increased signal on T2 is larger than the area of abnormal signal on proton density consistent with an associated bone marrow edema.  This was noted to be most consistent with an osteochondral injury.  

The Veteran was afforded a later VA examination of both knees in June 2008.  He again reported symptoms of pain, stiffness, swelling, and intermittent giving way.  He additionally reported that he experienced increased pain and some additional limitation of range of motion during flare ups.  The examiner noted no dislocation, no subluxation, and no inflammatory arthritis.  Range of motion testing revealed flexion to be from zero to 100 degrees bilaterally, with left knee crepitus and bilateral pain, left more than right.  Pain was noted to begin at 90 degrees bilaterally.  The examiner noted an additional limitation of motion of 10 degrees bilaterally based on pain and lack of endurance.  The diagnosis was osteoarthritis of both knees.  

Subsequent VA treatment records reveal that the Veteran continued to seek treatment for bilateral knee pain.  He has periodically been noted to have a mild effusion in the left knee.  The Veteran additionally reported in an August 2008 VA physical therapy evaluation that his knees would sometimes lock when standing after prolonged sitting.  Range of motion testing performed during a September 2008 VA orthopedic consultation revealed flexion from zero to 95 degrees bilaterally.  Anterior knee pain was noted with flexion.  Patello-femoral crepitus was also noted, left greater than right.  During an October 2008 VA physical therapy evaluation, he reported that he could not bend his knees without pain.  In a subsequent December 2008 VA orthopedic consultation, his range of motion was found to be from zero to 110 degrees bilaterally.  Again, mild anterior knee pain was noted with flexion.  

The Veteran was afforded his most recent VA examination to determine the severity of his service-connected knee disabilities in December 2010.  The symptoms associated with the Veteran's bilateral knees included pain, decreased speed of joint motion, swelling, tenderness, and flare ups of joint disease.  Stiffness was additionally noted to be associated with the right knee.  No deformation, giving way, instability, weakness, incoordination, locking episodes, or effusions were noted to be associated with either knee.  Flare ups were noted to occur weekly and to be moderate to severe in the right knee and moderate in the left knee.  Prolonged sitting and walking long distances were noted to be aggravating factors, bilaterally, with prolonged standing also aggravating the right knee.  The Veteran noted that he could stand for 15 to 30 minutes and walk a distance of up to one-quarter mile.  He was noted to intermittently use a cane.  

On examination, the Veteran was noted to have an altered gait, but no evidence of abnormal weight bearing, no evidence of loss of a bone or part of a bone, and no inflammatory arthritis was noted.  Tenderness was noted in the medial knees bilaterally.  There were no findings, however, of crepitation, mass behind the knees, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or of abnormal tendons or bursae.  No other abnormal knee findings were noted.  Range of motion testing revealed a limitation of flexion to 120 degrees bilaterally and normal extension to zero degrees bilaterally.  Objective evidence of pain following repetitive motion was also noted.  There were no additional limitations, however, after three repetitions of range of motion testing.  

Based on the examination results and a review of the Veteran's MRI reports, the examiner diagnosed bilateral knee arthralgia, and a bilateral osteochondral injury.  The examiner noted that the Veteran's bilateral knee disabilities had mild to moderate effects on many of his usual daily activities, while completely preventing his participation in sports.  The examiner concluded that any further limitation of motion due to incoordination, lack of endurance, fatigue, weakness, or pain could not be determined without resort to mere speculation.  She additionally concluded that overall, the Veteran's bilateral knee disabilities equated to a mild-moderate level of impairment.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the symptoms associated with the Veteran's service-connected knee disabilities warrant a 10 percent disability rating for each knee, as currently assigned.  Based on range of motion testing alone, the Veteran has not been shown to have flexion limited to 60 degrees or less or to have extension limited to five degrees or less.  Moreover, in considering whether the Veteran had additional range of motion loss due to weakened movement, excess fatigability, or incoordination, the June 2008 VA examiner noted an additional loss of 10 degrees of motion and the December 2012 VA examiner determined that such could not be determined without resort to speculation.  See DeLuca, 8 Vet. App. at 204-07.  Thus, no additional loss of motion has been found that would allow for a compensable disability rating based on limitation of motion alone.

Nonetheless, while the Veteran has not been shown to have a limitation of motion that reaches a compensable level, he has consistently been found to have mild limitation of motion and he has consistently been found to have painful motion.  His VA examination reports and VA treatment records further reveal consistent diagnoses of osteoarthritis and arthralgia, based in part upon x-ray and MRI evidence.  Accordingly a 10 percent rating for each knee, as already in effect, is warranted pursuant to the rating criteria found in Diagnostic Code 5003.  

In determining that the Veteran is not entitled to increased disability ratings for his service-connected knee disabilities, the Board has considered the applicability of other rating criteria that might allow for higher or separate additional ratings.  Here, however, range of motion findings do not support ankylosis as described under Diagnostic Code 5256, and no examination report has noted malunion of the tibia or fibula or any evidence of genu recurvatum, thus, Diagnostic Codes 5262 and 5263 are also not for application.  See 38 C.F.R. § 4.71a, DC 5256, 5262 and 5263.  

Moreover, while the Veteran has been noted to have some effusions of the left knee, and has reported experiencing some locking of his knees, the Board finds that entitlement to ratings under Diagnostic Codes 5258 and 5259 for cartilage dislocation or removal will not be considered as there is no evidence of dislocated or removed cartilage.  See 38 C.F.R. § 4.71a, DCs 5258, 5259. 

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against the Veteran's claims that he is entitled to increased ratings for his service-connected bilateral knee and right foot disabilities.  

III.  Extraschedular Consideration, TDIU and SMC at the Housebound Rate

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected foot and bilateral knee disabilities (i.e., pain, stiffness, and swelling of the right foot and limitation of knee motion accompanied by pain) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the applicable rating criteria reasonably describe his disabilities.  The rating criteria are, therefore, adequate to evaluate the Veteran's foot and knee disabilities and referral for consideration of an extraschedular rating is not warranted in this case.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, during the course of the appeal the RO separately denied entitlement to a TDIU by a rating decision issued in July 2011, so the Board will not further consider this issue.

Finally, in considering a claimant's level of disability compensation the Board must consider whether he may be entitled to special monthly compensation (SMC) at the housebound rate.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Entitlement to SMC at the "housebound" rate is shown when a veteran is actually housebound, or if the veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities resulting in a combined evaluation of 60 percent or more.  38 U.S.C.A. § 1114(s).  In this case, neither of these criteria is shown, and the Board concludes that entitlement to SMC at the housebound rate is not demonstrated by the evidence of record.



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a healed fifth metatarsal fracture is denied

Entitlement to a disability rating in excess of 10 percent for service-connected right patello-femoral syndrome is denied

Entitlement to an initial disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


